USCA11 Case: 20-10704      Date Filed: 02/10/2022   Page: 1 of 2




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-10704
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DANIEL GRIFFIN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:19-cr-20424-CMA-1
                   ____________________
USCA11 Case: 20-10704        Date Filed: 02/10/2022    Page: 2 of 2




2                      Opinion of the Court               20-10704


Before WILSON, BRANCH, and BLACK, Circuit Judges.
PER CURIAM:
       Khurrum B. Wahid, appointed counsel for Daniel Griffin in
this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to An-
ders v. California, 386 U.S. 738 (1967). Our independent review
of the entire record reveals that counsel’s assessment of the rela-
tive merit of the appeal is correct. Because independent examina-
tion of the entire record reveals no arguable issues of merit, coun-
sel’s motion to withdraw is GRANTED, and Griffin’s conviction
and sentence are AFFIRMED.